PALLET TRUCK WITH BRAKE RELEASE MECHANISM AND LOWER BRAKE ZONE DETECTION MECHANISM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7, 10-22, and 24-27 allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art identified, Alan et al. (CA 2475639) teach a pallet truck comprising: a drive wheel operably coupled to a the drive wheel; the tiller having a tiller arm coupled to the steering assembly between a braking region and a brake release region; and a brake for stopping rotation of the drive wheel; a brake release sensor to output a signal; and a spring that is compressed by movement of the tiller arm from the second position to the braking region.  Alan et al. does not disclose that the spring is not compressed by the movement of the tiller arm from the first position to a second position in the brake release region, the second position being closer to the braking region than the first position.
Regarding independent claims 11 and 21, the closest prior art identified, Alan et al. (CA 2475639) teach a pallet truck comprising: a drive wheel operably coupled to a steering assembly; a tiller operably coupled to the drive wheel, the tiller having a tiller arm and a pivot shaft pivotally coupling the tiller arm to the steering assembly; a brake for stopping rotation of the drive wheel; he tiller arm is pivoted away from the second position toward a third position in the first direction; and a spring coupled to the tiller.  Alan et al. does not teach wherein the spring is configured to (1) engage when the tiller arm is pivoted away from the second position toward the third position in the first direction and (2) disengage when the tiller arm is pivoted away from the third position toward the second position in a second direction that is opposite to the first direction, wherein engagement of the spring further resists pivoting of the tiller arm in the first direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TYRONE V HALL JR/Primary Examiner, Art Unit 3723